Citation Nr: 0931720	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine with leg length discrepancy, claimed as a low 
back condition (low back disability). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to 
August 1981, from November 1981 to February 1986, and from 
March 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which declined to 
reopen the Veteran's claim for a lower back disability based 
on a determination that new and material evidence had not 
been received.

This issue was previously before the Board in January 2007.  
The Board determined that new and material evidence had been 
received sufficient to reopen the Veteran's claim and 
remanded the case for further development.  As the remand 
directives have been accomplished, the case is now properly 
before the Board. 


FINDINGS OF FACT

1.  The Veteran's scoliosis was not noted on his service 
entrance examinations; however, the presumption of soundness 
does not apply because such condition is a congenital defect.  
Additionally, scoliosis was noted as preexisting service in 
his service treatment records. 
 
2.  The Veteran's preexisting scoliosis was aggravated by 
incidents during service, to include falling down a hatch in 
1990, causing low back pain. 


CONCLUSION OF LAW

The Veteran's scoliosis was aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for a low back disability constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran contends that he is entitled to service 
connection for a low back disability because his current low 
back problems are the result of an incident during service.  
Specifically, he argues that his preexisting scoliosis was 
aggravated when he fell down a shaft in 1990, resulting in 
continuing low back pain.  

Medical evidence of record reflects that the Veteran has 
thoracic spine scoliosis and that such condition is a 
congenital defect.  See, e.g., January 1994 VA treatment 
record; January 2009 VA examination.  VA regulations provide 
that congenital defects are not considered diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  As such, a congenital or developmental 
defect, as distinguished from a disease, generally may not be 
service-connected as a matter of law.  However, service 
connection may be granted if such a defect is subject to, or 
aggravated by, a superimposed disease or injury during 
service which results in additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 
2004).

In general , a veteran is considered to have been in sound 
condition upon entry into service, except as to defects, 
infirmities, or disorders noted on the entrance examination, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease preexisted 
service and was not aggravated during service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  However, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that the 
presumption of soundness does not apply to congenital defects 
because such defects are not considered diseases or injuries 
within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 
Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also 
Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, 
38 C.F.R. § 3.303(c) provides that, due to universally 
recognized medical principles, the notation or discovery of 
certain conditions during service, including congenital 
malformations, constitutes clear and unmistakable proof that 
such conditions preexisted service.

As noted above, the Veteran had multiple periods of active 
duty service.  Although scoliosis was not noted in any of his 
entrance examinations, the presumption of soundness does not 
apply because such condition is a congenital defect.  
Moreover, the Board notes that, even if the presumption of 
soundness applied, it would be rebutted by the notation of 
scoliosis during service, which constitutes clear and 
unmistakable evidence that such condition preexisted service.  
See, e.g., August 1992 service treatment record.  Indeed, the 
service treatment records expressly indicate that the 
condition existed when the Veteran entered service.

A preexisting condition will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding such increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).  Temporary or intermittent flare-ups during service 
are not sufficient to constitute aggravation unless the 
underlying condition, as distinguished from the symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); 
see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002).  The evidence must show a lasting worsening of the 
condition, meaning an increase in severity that existed at 
the time of separation from service and still exists 
currently.  Id.  Clear and unmistakable (obvious and 
manifest) evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).    

The Veteran's active duty service ranged from September 1977 
to February 1993, and he reported no back pain in his 
entrance examinations.  The Veteran's service treatment 
records confirm that he fell down a hatch in October 1990.  
He was treated for pain in his left side, but he did not 
report any back pain at that time.  The Veteran complained of 
upper back pain in July 1992.  The next month, the physician 
noted that the Veteran had severe scoliosis, which caused his 
right leg to be longer than his left, and diagnosed him with 
mechanical back pain.  In September 1992, the Veteran first 
complained of low back pain radiating to his neck, and he was 
treated for low back strain.  A November 1992 record notes 
that the Veteran had a 4-month history of low back and right 
trapezius pain complicated by thoracic scoliosis.  He was 
diagnosed with chronic back pain and scoliosis.  The 
Veteran's February 1993 discharge examination reflects that 
he had recurrent back pain and had fallen down a hatch in 
1990 but that the back pain had resolved.

VA treatment records from June 1993 through August 1994 
indicate that the Veteran reported having severe, 
intermittent low back pain since falling in 1990.  Physical 
examination in July 1993 revealed marked scoliosis and 
moderate spasms.  

Private treatment records dated from March 1995 through 
December 2008 indicate that the Veteran continued to be 
treated for low back pain and scoliosis.  He reported to Dr. 
Forrest in March 1995 that his back pain began in 1990 and 
worsened in 1993.  In July 2003, Dr. Forrest indicated that 
he had reviewed his records and was of the opinion that the 
Veteran's current low back problems more likely than not 
relate back to his injury during active service in 1990.  

The Veteran was provided with a VA examination in January 
2009.  Upon physical examination, the examiner concluded that 
the Veteran has equal leg length and thoracic spine 
scoliosis, as shown by X-ray findings.  The examiner noted 
the Veteran's scoliosis was a congenital defect, and that it 
was not acquired.  Upon review of the claims file, the 
examiner indicated that he could not clearly determine 
whether the Veteran's fall in 1990 contributed to the onset 
of his low back pain, but it certainly could have been a 
precursor to the onset back pain.  The examiner opined that 
there was clearly some specific trigger during service that 
caused the Veteran's recurrent back pain as documented on 
multiple occasions in 1992 and 1993.  He indicated that such 
opinion was based on the fact that the Veteran had no 
complaints of back pain from the time of entry into service 
in 1977 until 1992.  Accordingly, the examiner concluded that 
the Veteran's current low back disability is related to 
service, although scoliosis would still have been present 
apart from such disability.

Based on the foregoing evidence, the Board finds that the 
Veteran's congenital scoliosis, which preexisted service, was 
subject to a superimposed injury or disease during service.  
Specifically, Dr. Forrest opined in July 2003 that the 
Veteran's condition is more likely than not related to his 
fall during service.  The VA examiner further opined that 
some event during service, either alone or combined with the 
1990 fall, clearly aggravated such condition and resulted in 
low back pain beginning in 1992.  Although it is unclear 
whether the 1990 fall or some other event aggravated the 
Veteran's scoliosis, it is clear that some in-service injury 
or disease caused additional disability.  While the Veteran 
would have had scoliosis regardless of his experiences in 
service, the question for consideration is whether such 
condition was 



	(CONTINUED ON NEXT PAGE)



aggravated during service, resulting in additional 
disability.  See VAOPGCPREC 82-90; Winn, 8 Vet. App. at 516; 
Natali, 375 F.3d at 1380.  As this question has been answered 
in the affirmative, the Veteran is entitled to service 
connection for his low back disability.  Id.


ORDER

Service connection for a low back disability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


